Citation Nr: 0737500	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wound, left temple.

2.  Entitlement to service connection for headaches.

3. Entitlement to service connection for seizures claimed as 
epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June September 1965 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire which denied entitlement to service connection for 
residuals of shell fragment, left temple, headaches and 
seizures claimed as epilepsy.  The White River Junction, 
Vermont RO currently has jurisdiction.

The veteran testified before the undersigned at a hearing at 
the White River Junction RO in September 2007.  A transcript 
of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for finding a possible link between current 
disability and service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In an April 2005 letter Dr. Alex Klein stated that the 
veteran had experienced longstanding headaches and 
intermittent swelling over the left temporal region for the 
last 30 years.  Dr. Klein also noted that later seizure 
activity was also confirmed and an MRI scan revealed an 
"artifact" at the veteran's skull base.  Dr. Klein 
concluded that a causal link between the foreign body and the 
veteran's symptoms was suspected.

In a September 2005 statement, a veteran who served with the 
veteran on the U.S.S. Semmes reported that mount #53 shot a 
premature explosion out of a projectile.

In a September 2006 letter, the veteran's wife stated that 
since meeting him in July 1970, he had suffered from 
headaches and swelling of the left temple region, which 
eventually progressed to the point where he suffered from 
seizures.
 
At his September 2007 hearing, the veteran testified that 
when he was serving on the U.S.S. Semmes, he received a 
fragment of a 5 inch 54CAL projectile in his left temple 
after an outer boar explosion of a shell sprayed fragments.  
The veteran reported that he experienced headaches 
continuously since he got out of the military.  His spouse 
reiterated that he had experienced headaches since at least 
1970.

As discussed above there are competent diagnoses of current 
shell fragment wound, left temple, headaches and seizures and 
the veteran's testimony and statements provide competent 
evidence of a continuity of symptomatology.  

Additionally, Dr. Klein's April 2005 statement provides 
evidence of a possible link between current shell fragment 
wound, left temple, headaches and seizures and service.  
However, it is unclear whether the Dr. Klein reviewed the 
veteran's records in rendering his opinion.  Dr. Klein also 
provided no rationale for the opinion. 

An examination is needed so that a medical professional can 
review the entire medical record, consider an accurate 
history, and provide an informed opinion as to whether the 
veteran has current shell fragment wound, left temple, 
headaches and seizures, and if so, whether these conditions 
are related to service.

Additionally, at his September 2007 hearing, the veteran 
stated that the records pertaining to his incident in service 
had been sealed and not released.  A November 2005 letter to 
the veteran from the National Archives and Record 
Administration stated that the deck logs of the U.S.S. Semmes 
were pulled from the unclassified/declassified stack areas 
because it was a guided missile capable vessel.  The National 
Archives and Record Administration stated that it requested 
the logs of the U.S.S. Semmes to be reviewed and to be 
returned to the veteran when completed.  The record does not 
currently contain the deck logs of the U.S.S. Semmes.  VA is 
required to seek these records.  38 U.S.C.A. § 5103A(b) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Records and 
Archives Administration the deck logs of 
the U.S.S Semmes pertaining to the 
explosion reported by the veteran.  
Request any additional information that 
is needed from the veteran.

2.  Schedule the veteran for an 
examination or examinations to determine 
whether he has current residuals of a 
shell fragment wound, left temple 
disability, headaches or seizure disorder 
that is related to service.  The examiner 
should review the pertinent records from 
the claims folder and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has current shell 
fragment wound residuals, including a 
left temple disability, seizure disorder 
or migraines, and if so, whether the 
disability is at least as likely as not 
(50 percent probability or more) the 
result of a disease or injury in service, 
including the gun explosion reported by 
the veteran.  It should be noted that the 
veteran is competent to report such an 
injury.  The examiner should provide a 
rationale for the opinions.

3.  If any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



